DISMISS; and Opinion Filed April 4, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00095-CV

               RENNIE OGINNI AND LOLISHA ALIU, Appellants
                                  V.
       DONALD C. CLAMPITT AND CULLUM EDWARD CLAMPITT, Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-08393

                              MEMORANDUM OPINION
              Before Chief Justice Burns, Justice Schenck, and Justice Pedersen, III
                                   Opinion by Justice Schenck
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated January 23, 2019, we notified appellants the $205 filing fee was due. We directed appellants

to remit the filing fee within ten days and expressly cautioned appellants that failure to do so would

result in dismissal of the appeal. Also by postcard dated January 23, 2019, we informed appellants

the docketing statement in this case was due. We cautioned appellants that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated March 5, 2019, we informed appellants the clerk’s record had not been

filed because appellants had not paid for the clerk’s record. We directed appellants to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellants had been found entitled to proceed without payment of costs within ten
days. We cautioned appellants that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellants have not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE


190095F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 RENNIE OGINNI AND LOLISHA ALIU,                      On Appeal from the 14th Judicial District
 Appellants                                           Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-17-08393.
 No. 05-19-00095-CV         V.                        Opinion delivered by Justice Schenck.
                                                      Chief Justice Burns and Justice Pedersen,
 DONALD C. CLAMPITT AND CULLUM                        III participating.
 EDWARD CLAMPITT, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees DONALD C. CLAMPITT AND CULLUM EDWARD
CLAMPITT recover their costs of this appeal from appellants RENNIE OGINNI AND
LOLISHA ALIU.


Judgment entered this 4th day of April, 2019.




                                                –3–